40 So.3d 877 (2010)
John WOSKOWICZ, Appellant,
v.
The STATE of Florida, Appellee.
No. 3D08-3317.
District Court of Appeal of Florida, Third District.
July 21, 2010.
Michael A. Catalano, for appellant.
Bill McCollum, Attorney General, and Forrest L. Andrews, Jr., Assistant Attorney General, for appellee.
Before GERSTEN, SHEPHERD, and LAGOA, JJ.
PER CURIAM.
Affirmed. See § 316.027(1)(a), Fla. Stat. (2008); Carrada v. State, 919 So.2d 592, 595 (Fla. 3d DCA 2006) (noting that under section 316.027(1)(a), "the [S]tate need only prove the actual existence of the accident and the victim's injury, the defendant's admitted knowledge that both occurred, and the admitted fact that he did not remain at the scene") (citation omitted).